MEMORANDUM **
Virginia Tambunan, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ decision affirming without opinion an Immigration Judge’s denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture.
Tambunan failed to exhaust the claims presented in her petition for review. See Zara v. Ashcroft, 383 F.3d 927, 930-31 (9th Cir.2004). Accordingly, we dismiss the petition for review. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.